DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 25 May 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/30/2020, 09/20/2021, 03/26/2021 and 07/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 20 September 2021 is acknowledged.
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2021.
Claim Interpretation Remarks
The following remarks are directed to the interpretation of the claimed phrasing limitations under BRI:
Though the specific electrochemical process of synthesizing of the composition is disclosed in the specification, the instant claims are evaluated and examined as a composition which can be made via differing processes.
The “dehydrogenated” limitation in claim 1 is broadly construed as being met even with a dehydrogenation of less than 100% since a contrary definition is not recited in the specification nor the claims.
The “reversibly hydrogenated” limitation in claim 12 is construed as being met though the cited does not specifically disclose the feature of possibly hydrogenating the graphite since the instant claims does not disclose a structural or chemical features that would be required to specifically provide the “reversibly hydrogenated” feature.
Regarding the claimed property and/or spectroscopy values such as the defect density and the coefficient of determination in claims 1-3 and 11-14, if a prior art reference teaches the substantially identical structure/material/product, it would be reasonable that the same function, spectroscopy and/property would be imparted or exhibited.  See MPEP 2112.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felten (NPL provided).
	Claims 1-3, 11-14 and 17-19: Felten discloses a composition with (a) a mono- or double-sided chemical functionalization of a bilayer graphene flakes having a side of at least 100 microns, (b) a range of D/G ratios, (c) the sp2 and sp3 feature, and (d) the non-hydrogen functional group such as epoxy (abs, Figs 1, 2, 4, 5, 8 with accompanying text, and pg 634-636). See above regarding the dehydrogenation, reversibly hydrogenation and coefficient limitations.
	Claims 4, 5 and 15: Felten discloses a flake with a dimension greater than 100 microns in Fig 4(a).
	Claims 6-10 and 16: Felten discloses a bilayer flakes, the wrinkling feature and a range of D/G ratios (Figs 1-3 with accompanying text and pg 636).
	Claim 20: Felten discloses the top surface functionalization topography, the claimed range and various functional groups (pg 634-637).
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazarpour (US2018/0155520).
	Claims 1-3, 11-14 and 17-19: Nazarpour discloses a composition with (a) a plurality of graphite/graphene flakes with at least one flake having 2-10 layers and a particle size greater than 10 microns such as 11-25 microns, (b) a defect density based on a range of G/D ratios such as 20, (c) the sp2 and sp3 features, (d) the non-hydrogen functional group and (e) the dehydrogenation feature (abs, Figs 4, 5 with accompanying text, and ¶35-38, 56-63, 65-74, 86-88, 108). 
	Claims 4, 5 and 15: Nazarpour discloses a flake with a dimension greater than 10 microns (¶35, 40, 55-61, 108 and Figs 3 and 4 with accompanying text).
.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103(a) as being obvious over Zhamu (US2017/0081194).
Claims 1-3, 7, 8, 11-14, 17-19: Zhamu disclose a halogenated graphene composition: “[…] is a group of graphene derivatives, in which some carbon atoms are covalently linked with halogen atoms. The carbon atoms linked with halogens have sp3 hybridization and other carbon atoms have sp2 hybridization” (¶69). Further, Zhamu discloses a d002 of 0.35 to 1.2 nm, a monolayer or 2-10 layers, a width or length greater than 200 microns and a chemical composition of C6ZxOy, wherein Z is a halogen element selected from F, Cl, Br, I, or a combination thereof, x=from 0.01 to 6.0, y=from 0 to 5.0, and x+y≦6.0 (Fig 7(C) with accompanying text, ¶65-70, 100, examples 4 and 5).  Further, Zhamu is motivated to optimize the defect population of the graphene sheet and the dehydrogenation via the conversion of hydroxyl groups to halides (abs, ¶9, 13, 95-100, 131, 138 and 146). The Zhamu reference discloses the claimed invention but does not explicitly disclose the claimed defect density and D/G ranges. Given that the Zhamu reference discloses the same composition with the same structural and chemical features and is motivated to optimize the same defect density population value, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed ranges via a routine optimization.

Claim 20: Zhamu does not require an edge functionalization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764